Citation Nr: 1332196	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  09-23 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in (RO) 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a liver disorder, other than hepatitis C, claimed as cirrhosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.  

This case was previously before the Board of Veterans' Appeals (Board) in October 2012, at which time, it was remanded for further development.  The Board directed the VA Appeals Management Center (AMC) in Washington, D.C. to ask the Veteran for the names and addresses of all VA and non-VA health care providers who had treated him for a liver disorder, including, but not limited to hepatitis C.  The Board also directed the AMC to ask the Veteran for the dates of that treatment and then obtain the records of that treatment.  In addition, the Board instructed the AMC to schedule the Veteran for a VA examination to determine the nature and etiology of any liver disorder found to be present.  

In February 2013, following the requested development, the AMC confirmed and continued the denials of entitlement to service connection for hepatitis C and liver disorder other than hepatitis C, claimed as cirrhosis. Thereafter, the case was returned to the Board for further appellate action.

After reviewing the record, the Board is of the opinion that still-additional development of the record is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The appeal is remanded for the following actions:

1.  The Veteran's service treatment records show that in August 1972, he reportedly swallowed five packets of heroin wrapped in foil.  The Veteran's service personnel records have not been associated with the claims folder with respect to any nonjudicial or judicial punishment associated with that incident.  

The AMC must request the Veteran's service personnel records for association with the claims folder.  Such records must include, but are not limited to, records of any investigations by the authorities, such as the Veteran's commander, the Military Police, or the Criminal Investigation Division; counseling statements, letters of reprimand, and records of any nonjudicial or judicial punishment; records of any drug or alcohol counseling; and the Veteran's enlisted efficiency reports.  

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).

2.  The evidence shows that the Veteran receives Social Security benefits for a disability which began in March 2003.  To date, those records have not been requested from the Social Security Administration.
The AMC must request the Veteran's Social Security records for association with the claims file.  Such records must include, but are not limited to, a copy of the Veteran's original award letter, documentation showing the disability(ies) upon which the award was based, and all medical records associated with the original award, as well as those associated with the continuing award.  

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).

3.  Problem Lists associated with the Veteran's post-service VA treatment records include Chlamydia, with possible Chlamydia being shown as early as 2000.  They also show possible pediculosis in April 2001.  The VA treatment records further show that as early as July 1996, the Veteran had extensive laboratory testing  at the VA Medical Center (MC) in Loma Linda, California.  However, treatment records, dated prior to 2000 have not been associated with the claims folder.  

The AMC must request that the Veteran report the dates of all post-service treatment (VA and non-VA) for sexually transmitted diseases, such as Chlamydia and pediculosis and the names and addresses of the treating health care providers or medical facilities where he was treated.  Such records may include, but are not limited to, discharge summaries, consultation reports, X-ray reports, laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

The AMC must request the records directly from the Loma Linda VAMC reflecting the Veteran's treatment since July 1996.  If any records obtained suggest additional treatment (VA or non-VA) for risk factors associated with hepatitis C, the AMC must also request those records.  

Efforts to obtain the records reflecting  the Veteran's treatment by or through an entity associated with the federal government must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).

If the identified records are unavailable but are not held by an entity affiliated with the federal government, notify the appellant and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(e) (2013).

4.  During the most recent VA examination in January 1973, the examiner noted that the Veteran denied a history of risk factors associated with hepatitis C infections, except for being immunized with jet injectors in service.  Following the examination, the VA examiner noted that it was biologically plausible that the transmission of hepatitis C with air gun injectors was biologically plausible (a point noted in Veterans Benefits Fast Letter 4-13 associated with the Veteran's claims folder).  
The VA examiner concluded that it was at least as likely as not that the Veteran's hepatitis C was incurred in or caused by those injections.  Although the VA examiner reported that she reviewed the Veteran's claims file, the Veteran's service treatment records strongly suggest the possibility that he had several risk factors associated with of hepatitis C infections, including possible intravenous drug use and possible high risk sexual activity.  For example, in August 1972, he reportedly swallowed five packets of heroin wrapped in foil and in October 1973 and March 1974, he was treated for gonorrhea and acute gonococcus, respectively.  

In light of the foregoing discussion, the VA examiner's opinion was based on an inaccurate factual premise.  A medical opinion based upon an inaccurate factual premise has no probative value.  Accordingly, an additional examination is warranted.  

When the actions in parts 1, 2, and 3 have been completed, the AMC must schedule the Veteran for a hepatological examination to determine the nature and etiology of any liver disorder found to be present, including, but not limited to, hepatitis C.  THE VETERAN MUST BE EXAMINED BY A PHYSICIAN WHO HAS NOT SEEN HIM BEFORE.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review  in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 
If a liver disorder, including, but not limited to, hepatitis C, is diagnosed, the examiner must identify and explain the elements supporting each diagnosis. 

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that such disorder was proximately due to or the result of air gun injections in service or any risk factors identified by the examiner in service.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  In so doing, the VA examiner must address the information set forth in the Veterans Benefits Administration Fast Letter 4-13.  

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013). 

In the event that the Veteran does not report for the a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

5.  When the actions in parts 1, 2, 3, and 4 have been completed, the AMC must undertake any other indicated development.  Then, the AMC must readjudicate the issues of entitlement to service connection for hepatitis C and entitlement to service connection for a liver disorder other than hepatitis C. 

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

